393 F.2d 933
Rodney A. GOODLING and Mrs. Lillian M. Goodling, Appellants,v.UNITED STATES of America, Appellee.
No. 24458.
United States Court of Appeals Fifth Circuit.
May 28, 1968.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Roland J. Mestayer, Jr., Pascagoula, Miss., Thomas R. Ward, Meridian, Miss., for appellants.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Harry Marselli, Donald Williamson, Robert H. Solomon, Attys., Dept. of Justice, Washington, D. C., Robert E. Hauberg, U. S. Atty., Jackson, Miss., for appellee.
Before JONES, WISDOM and DYER, Circuit Judges.
PER CURIAM:


1
The appellant and his wife brought an action against the United States to recover an alleged overpayment of income tax. The United States counterclaimed for the recovery of additional taxes. The district court entered judgment for the United States. The factual situation which gave rise to the controversy and the conclusions of the district court in reaching its decision are set forth in its opinion. Goodling v. United States, S.D.Miss., 1966, 267 F. Supp. 724. This Court is in agreement with the decision made by the district court and its judgment is


2
Affirmed.